SHARE PURCHASE AGREEMENT


THIS AGREEMENT is made as of the 26th day of October, 2007,




AMONG


NEOMEDIA TECHNOLOGIES INC.


(the “Parent”)


and


NEOMEDIA TELECOM SERVICES INC.


(the “Vendor”)


and


GREYWOLF ENTERTAINMENT INC.


(the “Purchaser”)




WHEREAS the Vendor is a wholly-owned subsidiary of the Parent; and


WHEREAS the Vendor is the registered owner of ninety (90%) percent of the issued
and outstanding shares in the capital stock of Triton Global Business Services
Inc. (the "Corporation"), as described in Schedule A hereto (the "Shares");


AND WHEREAS the Corporation owes certain debts to the Parent, in the aggregate
amount of $1,948,309.36, and having the particulars described in Schedule B
hereto (collectively, the "Loans");


AND WHEREAS the Purchaser desires to purchase the Shares from the Vendor, and to
assume the Loans;


AND WHEREAS the Vendor desires to sell the Shares to the Purchaser, and Parent
desires to assign the Loans to the Purchaser;


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the covenants,
agreements and payment herein provided, the parties hereto hereby covenant and
agree as follows:  
 
1.    The Vendor hereby represents and warrants to the Purchaser that it is the
registered and beneficial owner of the Shares, as described in Schedule A
hereto. 
 
2.    On the terms and subject to the conditions herein set out, the Parent
shall cause the Vendor to sell to the Purchaser, and the Purchaser shall
purchase from the Vendor, the Shares, and the Parent shall assign to the
Purchaser and the Purchaser shall assume the Loans, all effective October 26,
2007 (the “Closing Date”).

 
-1-

--------------------------------------------------------------------------------

 

 
3.    The Purchaser will pay the sum of One Million U.S. Dollars
(US$1,000,000.00) for the Shares (the “Purchase Price”) to the Parent, by cash,
certified cheque or solicitor's trust cheque.
 
4.    The Purchaser shall assume the Loans, and the Parent shall assign the Loan
to the Purchaser. The Purchaser shall pay the sum of Three Hundred Fifty
Thousand U.S. Dollars (US$350,000.00) (the "Loan Amount") to the Parent by cash,
certified cheque or solicitor's trust cheque.
 
5.    The Purchaser shall assume all past, present and future liabilities of the
Corporation, which liabilities are fairly and accurately represented on those
financial statements of the Corporation previously provided by the Parent to the
Purchaser (the “Financial Statements”). The Purchaser shall also assume
liability for any outstanding claims, suits or actions pending or threatened
against the Corporation.
 
6.    The Vendor and the Parent hereby represent and warrant, to the best of
their knowledge, to the Purchaser as follows:
 

 
(a)
the Shares are solely owned by the Vendor as the registered owner, with a good
and marketable title thereto, free and clear of all mortgages, liens, charges,
security interests, adverse claims, pledges, encumbrances and demands
whatsoever, except as described in Schedule C;

 

 
(b)
the authorized capital of the Corporation is described in Schedule A, and all of
the shares in the capital stock of the Corporation have been duly and validly
issued and are outstanding as fully paid and non-assessable, and are registered
on the books of the Corporation in the names of the persons holding such shares;

 

 
(c)
the Parent and the Vendor have the necessary power and authority to enter into
and perform their obligations under this Agreement;

 

 
(d)
no person, firm or corporation other than the Purchaser has any agreement or
option or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement or option for the purchase from the Parent or
the Vendor of the Shares;

 

 
(e)
the Shares shall at the Closing Date be effectively transferred to the Purchaser
free and clear of any actual or threatened liens, charges, pledges,
hypothecations, claims, set-offs, options, calls, reservations, liabilities,
security interests or encumbrances of any nature or kind whatsoever;

 

 
(f)
the Loans are bona fide debt obligations of the Corporation owing to the Parent
for monies actually advanced by the Parent to the Corporation, the Corporation
had all necessary authorizations to enter into the Loans with the Parent, the
Loans are not in default, the Loans have not been settled, compromised or
waived, and are good and collectible debts of the Parent at the face value
thereof;

 

 
(g)
the Parent has the right to assign the Loans to the Purchaser, and the
Corporation has been notified of, and provided its consent to such assignment;


 
-2-

--------------------------------------------------------------------------------

 

 

 
(h)
the execution and delivery of this Agreement by the Parent and the Vendor and
the consummation of the transactions contemplated hereby shall not result in a
breach of any of the terms or conditions of or constitute default under any
contract, agreement, commitment, indenture, mortgage, note, bond, license or
other instrument or obligation to which the Parent or the Vendor is now a party
or by which the Parent or the Vendor or any of the Shares or Loans may be bound
or affected;

 

 
(i)
this Agreement has been duly executed and delivered by the Parent and the Vendor
and this Agreement and each of the documents delivered pursuant hereto
constitutes, or will, at the time of execution and delivery by the Parent and
the Vendor, constitute, valid and binding obligations of the Parent and the
Vendor, enforceable in accordance with its terms

 

 
(j)
the Corporation is duly incorporated, organized and is validly existing in good
standing under the laws of Canada and has all necessary corporate power,
authority and capacity to own or lease its property and assets and to carry on
its business as presently conducted by it. No proceedings have been taken or
authorized by the Corporation, or by any other person, with respect to the
bankruptcy, insolvency, liquidation, dissolution or winding up of the
Corporation or with respect to any amalgamation, merger, consolidation,
arrangement or reorganization relating to the Corporation. The Corporation
possesses all licences required to be maintained by the Corporation and material
to the conduct of the business as presently carried on by the Corporation;

 

 
(k)
with the exception of its ownership interest in Triton Global Communications,
Inc., the Corporation has no subsidiaries and owns no shares in the capital of
any other corporation and has not agreed to acquire any shares in the capital of
any other corporation.

 

 
(l)
the minute book for the Corporation is complete and accurate and contains
complete copies of all resolutions passed, meeting held and actions taken by the
directors and shareholders of the Corporation as of the date hereof. All
meetings held and resolutions passed were duly held, notice was given or waived
in accordance with applicable law, the constating documents and by-laws of the
Corporation, and quorum was present. The minute book for the Corporation
contains complete and accurate registers of shareholders, officers and directors
of the Corporation. The directors and officers of the Corporation have been duly
and validly elected or appointed;

 

 
(m)
no dividends have been declared or paid on or in respect of any of the shares of
the Corporation and no other distribution on any of its securities or shares has
been made by the Corporation since the date of the Financial Statements save and
except as disclosed in writing to the Purchaser. All dividends which, to the
date of this Agreement, have been declared by the Corporation have been duly and
validly declared and paid in full and there remains no outstanding obligation in
respect thereof;

 

 
(n)
the property and assets of the Corporation are owned beneficially by the
Corporation as the legal and beneficial owner thereof, with a good and


 
-3-

--------------------------------------------------------------------------------

 

 
marketable title thereto, free and clear of all liens, charges and encumbrances,
except as described in Schedule C;
 

 
(o)
the Corporation has the right to use its name, and is the legal and beneficial
owner of all trade-marks, patents, copyright and other intellectual property
used by the Corporation in its business, free and clear of all liens, charges
and encumbrances, and is not a party to or bound by any agreement or any other
obligation whatsoever that limits or impairs its ability to sell, transfer,
assign or convey, or that otherwise affects, such intellectual property, except
as described in Schedule C. The Corporation is not infringing upon the
industrial or intellectual property rights, domestic or foreign, of any other
person.

 

 
(p)
the Parent and the Vendor have disclosed to the Purchaser all material contracts
and agreements to which the Corporation is a party or by which it is bound, and
the Corporation is in compliance, in all material respects, with the terms of
each such material contract including, without limitation, with all obligations
to expend monies or to perform work and there has occurred no event which would
constitute any material default or breach by the Corporation. The Corporation
has the capacity, including the necessary personnel, equipment and supplies
(subject to ordinary hiring and purchasing requirements), to perform all of its
obligations under such contracts and agreements.

 

 
(q)
the Corporation maintains such policies of insurance, issued by responsible
insurers, as are appropriate to its business and assets, and against such risks
as are customarily carried and insured against by owners of comparable
businesses and assets, which policies are all in full force and effect, and the
Corporation is not in material default, whether as to the payment of premium or
otherwise, under the terms of any such policy;

 

 
(r)
as of the Closing Date:

 

 
i.
there are no actions, suits or proceedings pending or threatened, before or by
any federal, provincial, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign entity;

 

 
ii.
there are no existing grounds on which any such action, suit or proceeding might
be commenced with any reasonable likelihood of success;

 

 
(s)
the Corporation has not made any guarantees, assurances, indemnities or
otherwise guaranteed or promised to make payment for the debts of any other
person or entity;

 

 
(t)
the Corporation has duly filed all reports or returns with respect to income,
capital, sales, goods and services, excise, business and property tax and all
other taxes or customs duties required to be filed by it and has paid all taxes,
governmental charges, penalties, interest and fines due and payable by the
Corporation up to the date hereof. The Corporation has paid as and when required
by law all tax instalments due or alleged to be due up to the date


 
-4-

--------------------------------------------------------------------------------

 

 
hereof. The Corporation has made adequate provision for the taxes which are
payable during the fiscal period(s) for which tax returns are not yet required
to be filed;
 

 
(u)
the accounts receivable shown on the Financial Statements either have been
collected or are good and collectible at the aggregate recorded amounts thereof,
except to the extent of any reserves provided for such accounts in the Financial
Statements as adjusted in the ordinary and usual course of business.

 

 
(v)
the Financial Statements have been prepared in accordance with accounting
principles generally accepted in the United States of America and fairly and
accurately represent the financial condition and all assets and liabilities of
the Corporation; and

 

 
(w)
the books and records, financial, corporate and otherwise, of the Corporation
fairly and correctly set out and disclose in all material respects the financial
position of the Corporation as at the date hereof and all material financial
transactions of the Corporation have been accurately recorded in such books and
records. There has been no change in the operation, affairs or condition of the
Corporation since date of the Financial Statements.

 
7.    The Purchaser hereby represents and warrants to the Parent and Vendor as
follows:
 

 
(a)
the execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions contemplated hereby shall not result in a
breach of any of the terms or conditions of or constitute default under any
contract, agreement, commitment, indenture, mortgage, note, bond, license or
other instrument or obligation to which the Purchaser is now a party or by which
the Purchaser is bound;

 

 
(b)
the Purchaser is not a non-Canadian within the meaning of the Investment Canada
Act (Canada); and

 

 
(c)
this Agreement has been duly executed and delivered by the Purchaser and this
Agreement and each of the documents delivered pursuant hereto constitutes, or
will, at the time of execution and delivery by the Purchaser, constitute, valid
and binding obligations of the Purchaser, enforceable in accordance with its
terms.

 
8.    The representations and warranties contained herein will survive the
completion of the purchase and sale of the Shares and the assignment and the
assumption of the Loans notwithstanding such completion nor any investigation
made by or on behalf of the Purchaser and will continue in full force and effect
for the benefit of the Purchaser for a period of one (1) year from the Closing
Date. Notwithstanding the foregoing, the representations set forth in paragraph
6(t) will continue for the period during which the applicable taxing authority
has the right to issue a re-assessment.

 
-5-

--------------------------------------------------------------------------------

 

 
9.    On the Closing Date, the Parent or the Vendor, as applicable, shall
deliver to the Purchaser:
 

 
(a)
certificates respecting all the Shares, duly endorsed in blank for transfer, and
will cause transfers of such shares to be duly and regularly recorded in the
name of the Purchaser, or its nominee(s);

 

 
(b)
an executed copy of a non-competition agreement and non-solicitation covenant,
in form satisfactory to the Purchaser, prohibiting the Parent and the Vendor,
directly or indirectly, in any manner whatsoever, from competing with the
Corporation within Canada and the United States for a period of one (1) year
following Closing Date with any business of the Corporation, other than with
respect to cellular services. The Parent and the Vendor shall also agree not to
solicit or otherwise divert employees, customers or suppliers of the Corporation
and not to use any of the Corporation's confidential or proprietary information;

 

 
(c)
evidence of pending issuance of certificates representing shares of the Parent,
registered in the name of Guy Fietz, or his nominee, on the Closing Date, of
that number of shares of restricted common stock of the Parent having a market
value of One Hundred Thirty Thousand U.S. Dollars ($130,000.00), based on the
average closing price of such shares on the Over-the-Counter Bulletin Board for
the seven (7) days prior to the Closing Date. A copy of a letter of instruction
to the Parent’s stock transfer agent, along with proof of delivery of such
letter of instruction, shall constitute satisfactory evidence of pending
issuance on the Closing Date;

 

 
(d)
an executed copy of resolutions of the board of directors of the Parent and the
Vendor authorizing all matters contemplated herein,

 

 
(e)
possession of all premises occupied by the Corporation together with all keys
and any alarm codes in respect thereto; and

 

 
(f)
all of the Corporation's books and records of every nature and kind whatsoever
and all original copies of documents, including, without limitation, all
contracts, insurance policies, minute books and copies of all income tax returns
filed by the Corporation and supporting documents thereto, wherever such books,
records and documents may be situated and in whatever form or terms they may be
stored in.

 
10.    The Parent and the Vendor shall jointly and severally indemnify and save
harmless the Purchaser from all claims, actions, damages or losses suffered or
incurred by the Purchaser as a result of or arising directly or indirectly out
of or in connection with:
 

 
(a)
any breach by the Parent or the Vendor of, or any inaccuracy of, any
representation or warranty of the Parent or the Vendor contained in this
Agreement or in any agreement, certificate or other document delivered pursuant
hereto; and

 

 
(b)
any breach or non-performance by the Parent or the Vendor of any covenant to be
performed by them that is contained in this Agreement or in any agreement,
certificate or other document delivered pursuant hereto.


 
-6-

--------------------------------------------------------------------------------

 

The indemnity shall be limited to an amount of One Million Three Hundred Fifty
Thousand U.S. Dollars (US$1,350,000.00).
 
11.    The Purchaser shall be entitled to apply, on behalf of the Vendor, for a
certificate pursuant to section 116 of the Income Tax Act (Canada), in respect
of tax payable by the Vendor on the sale of the Shares. The Vendor shall execute
all such authorizations and other documents as may be reasonably required by the
Purchaser, and shall grant the Purchaser access to its books, records and
information to enable the Purchaser to complete the application. The Vendor
shall be responsible for the payment of any Corporate Income tax (if any)
arising from the sale of the Shares by the Vendor to the Purchaser, related to
Vendor’s gain or loss on the sale of stock transaction on the Vendor’s books of
record.
 
12.    Notwithstanding the closing of the transactions contemplated herein,
thirty percent (30%) of all monies received by the Corporation from The Billing
Resource, aka Integretel Billing Solutions, dba Integretel, or any subsidiary or
successor thereof (collectively, “Integretel”), on account of traffic and
receivables relating to periods prior to the Closing Date, shall be received by
the Corporation and held in trust for the benefit of the Parent, and the
Purchaser shall cause the Corporation to promptly pay all such amounts to the
Parent. For a period up to 18 months (18) from the date hereof, Parent shall
have the right, at its own cost, to audit the books and records of Purchaser
with respect to amounts paid by Integretel. Parent shall provide a written
notice to Purchaser of its intent to audit, along with a schedule of requested
documentation. Purchaser shall have fifteen (15) business days to provide such
information. If an inspection or audit discloses an understatement of payments
or nonpayment due to Parent under this Share Purchase Agreement, Purchaser shall
pay Parent, within fifteen (15) days after receipt of the Parent inspection or
audit report, the amount of the understatement, plus interest from the date
originally due until the date of payment at a rate of 10% per annum. Purchaser
shall reimburse Parent for the cost of the audit or inspection, including the
charges of attorneys and any independent accountants and the travel expenses,
room and board and compensation of Parent’s employees.
 
13.    The Parent and the Vendor shall cause all necessary steps and proceedings
to be taken as may be reasonably required by the Corporation’s solicitors to
permit the purchase of the Shares and the assumption of the Loans by the
Purchaser and the Vendor shall deliver at the Closing Date a certificate
representing the Shares duly endorsed for transfer to the Purchaser, and the
Parent shall deliver a duly executed assignment of the Loans to the Purchaser.
 
14.    The parties hereto shall request that the Corporation cause the Shares
and the Loans to be transferred on the books of the Corporation, to cancel the
existing share certificates, issue new share certificates in the name of the
Purchaser and to make entries in the securities register of the Corporation
accordingly.
 
15.    Each of the parties will pay their own legal, accounting and other
expenses incurred in connection with this Agreement.
 
16.    This Agreement shall be governed by and construed in accordance with the
laws of Manitoba.
 
17.    The parties hereto shall sign, do and cause to be done everything
reasonably necessary or desirable to give full effect to this agreement and
every part hereof.


[Remainder of Page Intentionally Left Blank]

 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this agreement effective the
date set forth above.


NEOMEDIA TECHNOLOGIES INC.
 
 
Per:  /s/ William Hoffman

--------------------------------------------------------------------------------

Name: William Hoffman
Title: CEO
 
I have authority to bind the corporation.
 
NEOMEDIA TELECOM SERVICES INC.
 
Per:  /s/ Scott Womble

--------------------------------------------------------------------------------

Name: Scott Womble
Title: Secretary & Treasurer
 
I have authority to bind the corporation.
 
GREYWOLF ENTERTAINMENT INC.
 
Per:  /s/ Guy Fietz

--------------------------------------------------------------------------------

Name: Guy Fietz
Title: CEO
 
I have authority to bind the corporation.
 
 
-8-

--------------------------------------------------------------------------------

 